DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 10, 2022.  Applicant’s arguments have been considered.

Priority:  11/01/2016
Status of Claims:  Claims 1, 3 – 6, 9, 11 – 14, 17, 19 and 20 are pending.  Claims 1, 9 and 17 have been AMENDED.  Claims 2, 7, 8, 10, 15, 16 and 18 have previously been CANCELLED.     
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 9 and 17 recite in-part, the limitations of: a resource transfer… is completed… without the transaction server reading the check code and… the registration server receives the indication information from the transaction server… including the check code, and does not receive information from the transaction server… to which the check code is not added.  It remains unclear, however, as to how and where the resource transfer is “completed”.  For example, is the resource transfer completed at the transaction server, the registration server, the terminal, or some combination of the above.  Additionally, it remains unclear if the transaction server supplies a check code without reading the check code, how the preceding is accomplished, and how the registration server is prevented from receiving information from the transaction serve to which the check code is not added. Thus, there appears to be a missing nexus as to the structural operations of the communications, along with what is being read and communicated.  Accordingly, the subject language remains unclear and indefinite.  Claims 3 – 6, 11 – 14, 19 and 20 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method for account number registration by receiving a business account to be authenticated, the account comprising a first account name and first number, transmitting a recipient account comprising a first recipient account number and a first transfer value, receiving a resource transferred from the business account to the recipient account, receiving indication information that the resource has been transferred from a second business account to a second recipient account, allocating a registered account number in response to the second business account number/name being the same as the first business account number/name and the second recipient account number being the same as the first recipient account number, transmitting notification of successful registration, the first recipient account comprises an account number and check code, the check code being added to the account number, a resource transfer being completed using a bank account number, receiving information including the check code, and not receiving information with respect to a resource transfer to which the check code is not added.  The limitations of account number registration by receiving a business account to be authenticated, comprising information, transmitting a recipient account, receiving, allocating, transmitting notification, adding, a transfer being completed, and receiving a check code, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a terminal, a processor, a registration server, and a transaction server to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 30 – 34 and 151 – 167 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3 – 6 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3 – 6 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with account number registration by receiving a business account to be authenticated, comprising information, transmitting a recipient account, receiving, allocating, transmitting notification, adding, a transfer being completed, and receiving a check code is not an inventive concept.
Independent system Claim 9, and independent product Claim 17, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 9 and 17 are substantially similar to method Claim 1. 
Claims 11 – 14, 19 and 20, dependent from Claims 9 and 17, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 10 – 14, 19 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with account number registration by receiving a business account to be authenticated, comprising information, transmitting a recipient account, receiving, allocating, transmitting notification, adding, a transfer being completed, and receiving a check code is not an inventive concept.
Therefore, Claims 1, 3 – 6, 9, 11 – 14, 17, 19 and 20 are rejected under 35 U.S.C. 101.  Claims 1, 3 – 6, 9, 11 – 14, 17, 19 and 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed January 10, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 9 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, registering an account and transfer of value subject to authentication, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.
Applicant’s contention that the claims are not directed to an abstract idea in that there is improved security in account registration is unpersuasive.  The Examiner notes that Specification paragraph 100 identifies business entities formulating a data protocol in advance, to address a business problem.  The instant claims simply provide a generically computer-implemented solution to a business-related problem, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s contention that specific requirements of the claims support patent eligibility and citing McRO; in McRO the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing, manual 3-D animation techniques.  The invention in McRO was a technological solution to a technological problem, involving automatically animating characters rather than using conventional animation techniques.  In contrast, the instant claims, which do not involve animation technique, provide generically computer-implemented operations to a business field, again, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 9 and 17, along with claims dependent from 1, 9 and 17, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 3 – 6, 9, 11 – 14, 17, 19 and 20.
Applicant has amended independent Claims 1, 9 and 17 to overcome the 35 U.S.C. 103 rejection previously made.  In consideration of presentation of the amended claims and Applicant’s arguments, Applicant’s arguments are found persuasive, and the previous 35 U.S.C. 103 rejection of Claims 1, 9 and 17, along with claims dependent from Claims 1, 9 and 17 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuttuva, U.S. 2013/0006848 generally identifies account registration information received at a registration server, account information comprising an account name and number, a recipient account and a resource transfer from a first account to a recipient account inclusive of a transfer amount, transfer among a plurality of accounts, transactions recorded in a database, and a notification message transmitted to a client terminal; ;in view of Huster, U.S. 2013/0091058 generally identifies a transaction server and communications in a network; 
Rodriguez//Szczesniak et al., WO 2016/128569 generally identifies standard client authentication and business to business registration subject to a random sequence stored on a device credential for registration, and an identity system with enrollment and registration components for authentication of business to business registrations subject to randomized unique credentials; Hammad et al., U.S. 2012/0018506 generally identifies verification in transactions and secure service with a validation entity; and Hewitt et al., U.S. 2007/0088952 generally identifies user authentication in a communication network and authenticity of a remote devices.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        June 7, 2022